Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A power module, comprising: at least one power substrate; a housing arranged on the at least one power substrate; a first terminal electrically connected to the at least one power substrate; a second terminal; a third terminal electrically connected to the at least one power substrate; and a plurality of power devices electrically connected to the at least one power substrate, wherein the power module is structured, arranged, and configured to increase a power device utilization of the power module; and wherein the power device utilization is defined as a percentage calculated by a ratio of a power device area to a total power module area that comprises a ranqe of 5 - 10%” as recited claim 1, “A power module, comprising: at least one power substrate; a housing arranged on the at least one power substrate; a first terminal electrically connected to the at least one power substrate; a second terminal; a third terminal electrically connected to the at least one power substrate; and a plurality of power devices electrically connected to the at least one power substrate, Page 5 of 25 4883-0451-1757.1DOCKET NO.: 099077.025367PATENT Application No.: 17/149,815 Office Action Dated: November 22, 2021 wherein the power module is structured, arranged, and 
            Claims 2-10, 12-19 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 11 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848